DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant has amended and canceled claims. As such, the previous claim objections, and all of the 35 USC 112(b) and (d) rejections have been withdrawn.
Applicant's arguments filed 11/13/2021 have been fully considered but they are not persuasive. On page 7 of the Applicant’s Arguments, the Applicant asserts that the claimed method is not an abstract idea, and must be eligible under 35 USC 101. In the rejection, the Examiner explained that the claims provided for data collection/gathering, which is considered a mental process, as defined by the cited section of the MPEP. For example, as the Examiner explained in the previous Office Action, to which the Applicant seemingly acquiesced, the claimed active steps are considered well-understood, routine, conventional activities already engaged upon by the relevant audience. This analysis was performed in the context of the MPEP’s definition of the term, wherein the Examiner provided evidence that these specific steps are considered well-understood, routine, and conventional. See MPEP 2106.05(d). While it is noted that this section provides for examples of well-understood processes in the biological arts, it is clear that this listing is by no means meant to be exhaustive: “examiners should rely on what the courts have recognized, or those of ordinary skill in the art (emphasis added) would recognize, as elements that describe well‐understood, routine activities.” See MPEP 2106.05(d)(II). When considering the two-
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 

While, obviously, the claims are not directed to generic computer functions, it is clear from the cited text that generic steps for generating a treated sample (concentrating the pathogen), and generating a viability sample (providing medium to the pathogen to allow it to grow), are both entirely generic and considered well-understood, routine, and conventional activities already engaged upon by the relevant audience. Based upon the step 2B analysis of the two pronged 35 USC 101 analysis, it is clear that these well-understood, routine, and conventionally used steps do not add significantly more to the described abstract idea. See MPEP 2106.05 (particularly 2106.05(g)). Furthermore, at the conclusion of the method, there are no practical applications provided for the claimed method.
On pages 7 and 8 of the Applicant’s Arguments, the Applicant asserts that the new claim limitations are not met in Wilkes (US Pat. 9,103,788), under 35 USC 102(a)(1). Although this is true, these limitations were discussed in the 35 USC 103 rejections of the claims, and as such, have necessarily been applied to the modified rejection of claims 1-4, 18 and 19. All of the claims are now rejected under 35 USC 103, over Wilkes, et al (US Pat. Science Translation Medicine, 9, eaal3693, 2017).
On page 8 of the Applicant’s Arguments, the Applicant states that it is unclear how that cited art teaches the claimed steps of newly amended claim 22. Since this limitation was never explicitly claimed, it was never explicitly described. However, upon an analysis, the claims provide for an obvious variant of the steps provided in both Wilkes and Schoepp. Based upon an analysis of the claims, there are two samples: a treated sample, wherein this sample is defined as a raw sample that has the pathogens concentrated in some manner. The instant specification provides for a non-limiting listing of possible enrichment methods. See paragraph [0019]. The second sample is a viability sample, which is the treated sample with the addition of medium. When considering the cited prior art, Wilkes does provide for a patentably indistinct concentrating step, wherein a sample is enriched by, first, incubating the raw sample with medium, and then concentrating the sample via centrifugation. See column 3, lines 36-64. This sample preparation is entirely consistent with how the Applicant has defined the treated sample. It is also noted that concentrating and purifying a microbial sample, via centrifugation, is quite obvious to the ordinary artisan, wherein Wilkes explicitly states that “filtration and centrifugation” are “standard purification methods.” See column 7, lines 41-44.
Schoepp provides a method of determining the presence of a pathogenic microbe by, first, providing a test sample, and then treating this test sample with either medium (which is obvious variant of the viability sample), or medium and antibiotics (which is an obvious variant of the antimicrobial susceptibility testing sample). See page rapid, it would be obvious to apply to the methods of Schoepp, since it would appear to fulfill the stated shortcomings of the method described by Schoepp.
Based upon an analysis of the amended claims, they are all considered obvious over Wilkes, et al (US Pat. 9,103,788 [IDS Reference]) and Schoepp, et al (Science Translation Medicine, 9, eaal3693, 2017) for the reasons previously stated in the last Office Action, and those provided in the Response above. This rationale will be integrated into the previous 35 USC 102 rejections, wherein all claims are now rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 15, and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of data collection without significantly more. The claim(s) recite(s) steps for culturing and assaying samples. This judicial exception is not practically applying the derived data.
	Both independent claims 1 and 22 are drawn to methods of data collection. Specifically, the claimed steps involve culturing a raw sample in order to generate a viability sample, then providing the viability sample to an assay as to determine the presence, or absence, of a pathogen. Claim 22 provides for an additional step of determining the antimicrobial susceptibly of the pathogen (AST testing), following a determination of its presence. Since both claims are drawn to data collection, they must be considered abstract ideas. Both claims provide for basic, and broadly claimed, culturing and assaying steps, wherein all of these steps are considered well-understood, routine, conventional activities already engaged upon within the relevant community; this is particularly true, because the claims are not drawn to any specific methods of culturing/assaying a sample, and thusly encompass all potential methods of doing these basic laboratory functions. When considering the prior art, a generically claimed viability culture is a widely, and routinely, used method for determining the presence of pathogens in a sample. See Pienaar, et al (African Journal of Laboratory Medicine, 5, a368, 2016), wherein it is broadly indicated that viability testing is required as a means of determining the presence of pathogens in a sample. See page 1, entire. As noted in Pienaar, there are pathogenic strains, and non-pathogenic strains, of Escherichia coli, and it is diagnostically important to be able to determine the difference, since pathogenic strains can provide for lethal toxins. Because of this need to determine, not only the presence, but also the pathogenicity of a microbe in a sample, assays for determining if the viable microbe is pathogenic is also a well-understood, routine, and Science Translation Medicine, 9, eaal3693, 2017). As such, all of the claimed steps, provided in broad and general limitations, are considered well-understood, conventional and routine activities, since the claimed steps do not teach any details that were unknown to the ordinary artisan, and are already widely used in the art.
When considering all of this, as the claims broadly define an abstract idea that is built upon steps that are well-understood, routine and conventional, it must be asked if the claims further define a practical application of the method. As the claims are drawn to data collection, and do not provide for any clear steps of applying the derived data, there is no practical application claimed. Since there is no practical application provided in the claims, they cannot be eligible under 35 USC 101, as being drawn to an abstract idea.
None of the dependent claims provide for any steps directed towards a practical application, and as such, are not eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1-12, 15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes, et al (US Pat. 9,103,788 [IDS Reference]) and Schoepp, et al (Science Translation Medicine, 9, eaal3693, 2017). Wilkes teaches a method of detecting bacterial contamination. Specifically, Wilkes provides steps that first involve incubating a test sample, derived from a raw sample. By culturing the test sample, and growing bacteria within the sample, the ordinary artisan has necessarily performed a “viability culture.” As there is no specific definition in the specification defining “viability culture,” the steps of Wilkes is considered to be the same as that claimed. Finally, Wilkes utilizes a sample from the “viability culture,” as a means of determining the presence of a pathogenic microbe. See column 3, entire. Although Wilkes teaches many of the claimed elements, like urine testing, Wilkes is silent with respect to AST and other parallel sample testing.
Schoepp teaches methods of performing rapid AST on urine samples by utilizing similar methods as those disclosed in Wilkes. When considering the method of Schoepp, it is disclosed that the initial sample is divided into a viability sample and a test sample, wherein the viability sample includes no antibiotic and would show the presence, growth, and viability of any microbes within the sample, and wherein the test sample includes an antibiotic. See page 2, Figure 1. It would be obvious to ordinary artisan to combine the testing steps of Wilkes with that of Schoepp, because the determination of pathogen presence provides the clinician with only a portion of the diagnostic picture. For example, Schoepp notes that antibiotic resistance is an impending threat on global health, and as such, if a pathogenic bacterial infection is detected, like through a viability test and pathogen assay, the clinician must determine 
Based upon an analysis of the claim, there are two samples: a treated sample, wherein this sample is defined as a raw sample that has the pathogens concentrated in some manner. The instant specification provides for a non-limiting listing of possible enrichment methods. See paragraph [0019]. The second sample is a viability sample, which is the treated sample with the addition of medium. When considering the cited prior art, Wilkes does provide for a patentably indistinct concentrating step, wherein a sample is enriched by, first, incubating the raw sample with medium, and then concentrating the sample via centrifugation. See column 3, lines 36-64. This sample preparation is entirely consistent with how the Applicant has defined the treated sample. It is also noted that concentrating and purifying a microbial sample, via centrifugation, is quite obvious to the ordinary artisan, wherein Wilkes explicitly states that “filtration and centrifugation” are “standard purification methods.” See column 7, lines 41-44.
Schoepp provides a method of determining the presence of a pathogenic microbe by, first, providing a test sample, and then treating this test sample with either medium (which is obvious variant of the viability sample), or medium and antibiotics (which is an obvious variant of the antimicrobial susceptibility testing sample). See page 2, Figure 1. Additionally, Schoepp explicitly notes that a major drawback of these methodologies is the fact that clinical samples potentially possess concentrations of pathogenic bacteria that are too low for rapid system detection. See page 8, right column, first paragraph. This would suggest to the ordinary artisan that a concentrating rapid, it would be obvious to apply to the methods of Schoepp, since it would appear to fulfill the stated shortcomings of the method described by Schoepp.
With respect to claim 1, Wilkes and Schoepp teach the claimed method, as described above.
With respect to claim 2, the purpose of Wilkes’ method is determine the presence of a pathogen in the raw sample, and as such, Wilkes must have met the instant claim limitation.
With respect to claim 3, Wilkes indicates that the sample can include blood, and indicates that the whole method can be performed in less than 4 hours. See column 12, lines 9 and 26. As such, both of the claimed limitations have been met.
With respect to claim 4, Wilkes teaches the limit of detection is <0.5 CFU/mL. See column 51, line 19.
With respect to claims 5 and 6, Schoepp teaches the detection of pathogenic bacteria in urine samples, wherein the sample can provide results within 30 minutes. See page 5, left column, last paragraph. Although Schoepp does not teach a limit of detection, as discussed above, Wilkes indicates that the limit can be set to <0.5 CFU/mL, suggesting that this level would be optimizable within the method of Schoepp.
With respect to claims 7 and 9, Wilkes teaches a functionally identical purification step as that claimed. This results in an increase in pathogen concentration.

With respect to clams 10 and 11, both Wilkes and Schoepp teach the use of centrifugation to concentrate the samples. See Wilkes, column 3, line 58; Schoepp, page 9, right column, second-to-last paragraph. Since centrifugation creates pellets from the cells in solution, the ordinary artisan would reasonably expect the pellet of Wilkes and Schoepp to include the pathogenic sample. Furthermore, as stated above, centrifuging a sample into a pellet is a well-known and obvious method for concentrating microbial samples.
With respect to claim 12, Wilkes teaches the same enrichment steps as those claimed. Wilkes performs them at least one time.
With respect to claim 15, although it does not appear that Wilkes explicitly states that the enrichment step can be performed multiple times, Wilkes does state that “filtration and centrifugation” are “standard purification methods.” See column 7, lines 41-44. This would suggest that if there was a need for additional enrichment steps, the ordinary artisan would easily be able to identify these scenarios, and find it obvious provide for additional enrichment steps as necessary.
With respect to claims 18 and 19, Wilkes teaches concentration steps that can include centrifugation. Wilkes indicates that this sample can be used as the test sample. See column 3, line 45-48.



With respect to claims 20-23, as discussed above, the combined teaching of Wilkes and Schoepp teach the same sample preparation/viability culturing, pathogen determination assays, and AST.
With respect to claims 24 and 25, as discussed above, centrifugation is already taught as a concentrating method step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651